The petitioner, now confined in the state penitentiary, mailed to the clerk of this court his verified petition alleging that he is unlawfully imprisoned and restrained of his liberty by the warden, Jess F. Dunn. The Attorney General has filed a demurrer to the petition on the ground that it does not state facts sufficient to entitle petitioner to the relief prayed for.
It appears that the petition was filed on January 9, 1941, and merely alleges:
"The said Joe Cephus Gray has been illegally and unlawfully tried, and has been denied and deprived of his constitutional and lawful rights, given him by the laws and the Constitution of the State of Oklahoma, to wit:
"The said Joe Cephus Gray was tried in open district court by a jury without an attorney to defend him, and the court in which he was being held did refuse to appoint an attorney to defend him."
The petition is silent as to the court wherein petitioner was tried or the crime of which he was convicted.
Where the facts stated in a petition for a writ of habeas corpus will not warrant petitioner's discharge, the writ will be denied.
Demurrer to the petition sustained, and cause dismissed. *Page 125